Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on May 24, 2021.  Application No. 17/296,469 is a 371 of PCT/JP2019/049100, filed December 16, 2019, and claims foreign priority to Japanese application No. JAPAN 2018-236372, filed December 18, 2018.  In a preliminary amendment filed May 24, 2021, Applicant cancelled claims 1, 2, and 5, and added new claims 7-20.  Claims 3, 4, and 7-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 4, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al., US2012/0035159, in view of Gillespie et al., US2006/0199816 A1.  Hidaka et al. disclose a manufacturing method for manufacturing isoquinoline-6-sulfonyl chloride and/or one or more acid addition salts thereof.  Hidaka et al., ‘269  publc’n, paras. [0185]-[0186]; see also Id., Scheme 1.  Hidaka state that the isoquinoline-6-sulfonyl chloride “. . .  can be produced by various methods.”  Id., And that the invention of Hidaka “. . .is not intended to be limited to them.”  The difference between the process of the prior art and present invention is that Hidaka does not specifically mention preparing the isoquioline-6-sulfonyl chloride by oxidative chlorination.  
Nonetheless, it was known in the art at the time of the invention to prepare aryl -sulfonyl chlorides, similar to those of Hidaka (and as suggested by Hidaka), by the oxidative chlorination of a benzylthio substituted aryl/reactant/intermediate.  See Gillespie et al., ‘816 publc’n, para. [0130], Scheme 7.  Gillespie provides the following: 
.  

    PNG
    media_image1.png
    231
    363
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    376
    media_image2.png
    Greyscale

(Id.)  Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
	It would have been obvious to the ordinary artisan at the time of the invention to have manufactured the isoquinoline-6-sulfonyl chloride and/or one or more acid addition salts thereof of Hidaka via oxidative chlorination of a benzylthio-substituted-aryl (i.e., isoquinoline) as taught by Gillespie.  All the elements of the prior art operate the same together as they do individually.  The ordinary artisan would have been motivated by the teaching Hidaka to prepare the isoquinoline-6-sulfonyl chloride intermediate in the further preparation of the sulfonamide derivatives disclosed by Hidaka with a reasonable expectation of success.  (See Hidaka et al., para. [0186].)  
Conclusion
Claims 3, 4, and 7-20 are not allowed.
Claims 6 is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625